Citation Nr: 1701021	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  11-27 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include schizophrenia and depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Marine Corps from June 1966 to July 1970.  He was awarded a Vietnam Service Medal with one device, a Combat Action Ribbon, and a National Defense Service Medal, among other commendations.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this issue in October 2014 and February 2016.

In March 2013 the Veteran testified before the undersigned Acting Veterans Law Judge via videoconference.  A transcript of the hearing was prepared and added to the record.  


FINDING OF FACT

The probative, competent evidence is against a finding that the Veteran's psychiatric disorder is related to active duty service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a psychiatric disorder, to include schizophrenia and depression have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant VCAA notice was provided in December 2010.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, Social Security Administration records were obtained, updated VA treatment records were obtained, and an additional VA medical opinion was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed schizophrenia during his active service, resulting in his current mental health disability.  Alternatively, the Veteran through counsel has contended that he had a pre-existing mental health disability that was aggravated by active duty service.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with paranoid schizophrenia.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this disability is related to service.

Service treatment records show that the Veteran had disciplinary problems due to his erratic behavior.  He was involved in physical altercations and was noted to have been an accessory to throwing a fragmented grenade during service. The Veteran was referred for mental health treatment due to his hostility, and during treatment he was noted to have mild depression and mild paranoia, but was diagnosed with narcissistic and sociopathic traits.  In 1967 he was diagnosed with an emotionally unstable personality, and his Top Secret security clearing was eventually revoked due to his behavior and mental health difficulties.  Nonetheless, his mental health examination at separation from service was normal.  Although the Board notes that the Veteran was not diagnosed with schizophrenia until after separation from service, in giving the Veteran the benefit of the doubt the Board finds that he has an in-service event or illness for service connection purposes.  

The first treatment for a mental health disability following service was three years after separation in 1973 when he began seeking mental health counseling for his behavior problems.  At the time he was diagnosed with schizophrenia, but the treatment providers noted that the Veteran had frequent illegal drug use, to include LSD and amphetamines, which may have affected his mental health symptoms.  

As there is no competent evidence of a diagnosed psychiatric disorder to include depression and schizophrenia in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  

The Board notes that as it pertains to a nexus between the Veteran's current psychiatric disorder and active duty service, the sum of the evidence is negative to the Veteran's claim.  

In May 2005 the Veteran underwent VA examination in connection with his claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  During the mental health examination the Veteran reported having symptoms of paranoia and suspiciousness of others, but he admitted that he felt that way more so when he was using illicit drugs.  The Veteran was noted to have fair to poor insight and judgment on examination, and he had impairments in reality testing.  The VA examiner noted that these deficits suggested that the Veteran might not be a fully accurate historian.  During the examination the Veteran reported that he had used all kinds of illegal drugs in service with the exception of crack cocaine and fume inhalants; he admitted to using marijuana, powder cocaine, amphetamine, white crosses (a type of amphetamine), LSD, and opium while in service.  He indicated that he had been sober of illegal drugs for 21 years at the time of the examination.  The Veteran was diagnosed with paranoid schizophrenia, but the VA examiner noted that there was inadequate evidence regarding the timing of the onset of his symptoms as the Veteran was unable to provide clear details about it, and that the Veteran's paranoia in service may have been related to his drug use.  The VA examiner concluded that it could not be concluded that the Veteran's schizophrenia was at least as likely as not secondary to his military service, nor could it be concluded that it did not predate his military service.  

In October 2010 the Veteran first underwent VA examination in connection with his psychiatric disorder claim.  At the time the Veteran reported having audiovisual hallucinations, but he denied having symptoms of paranoia and suicidal ideations.  The Veteran had normal judgment but only partial insight.  He was diagnosed with schizophrenia, paranoid type.  The VA examiner opined that the Veteran's paranoid schizophrenia was not caused by or the result of the Veteran's service-connected diabetes mellitus, and noted specifically that the Veteran did not meet the criteria for a depressive disorder as evidenced by his mental health treatment records, and that he had a long history of schizophrenia which was unrelated to his diabetes mellitus or military service.  

In July 2011 the Veteran again underwent VA examination in connection with his psychiatric disorder claim.  During the mental status examination the VA examiner noted that the Veteran had poor judgment and insight, and his thought process was full of delusional content, loose associations, and tangential thinking.  He described having hallucinations and prior delusions when he was under the influence of LSD.  The VA examiner indicated that the Veteran met the criteria for schizophrenia paranoid type.  However, the VA examiner noted that the Veteran's self-report was very different from previous evaluations.  Specifically, the Veteran asserted having different symptoms and different onsets of those symptoms; he was noted to be frequently tangential and off-topic.  The VA examiner noted that the Veteran was off of his medication for one year and was actively having mental health symptoms.  Due to the Veteran's mental health symptoms and his different accounts of his symptoms noted in the report, the VA examiner found that the Veteran's self-report was unreliable.  The VA examiner noted that the Veteran had a history of behavioral problems from an early age, and that perhaps his behavioral problems could have represented prodromal symptoms of schizophrenia prior to service, but given the Veteran's lengthy history of drug abuse, the actual onset of his psychotic symptoms could not be determined.  The VA examiner concluded that the Veteran's self-report was simply unreliable and that there were too many contributing factors in his history to provide a definitive determination of the onset of his schizophrenia symptoms or any level of exacerbation from military service.  

Pursuant to the Board's October 2014 remand directives, the Veteran's file was returned to the July 2011 VA examiner to clarify his opinion and determine whether there was clear and unmistakable evidence that the Veteran entered military service with a preexisting mental health disorder, to include schizophrenia, and if so, whether there was clear and unmistakable evidence that such disorder did not increase in severity during service.  To this the VA examiner found that there was not clear and unmistakable evidence that the Veteran entered service with a preexisting mental health disorder, to include schizophrenia.  To support this finding the VA examiner noted that the Veteran's self-report of his lengthy mental health treatment history supported a likelihood of a prominent personality disorder such as an anti-social personality disorder, which was a developmental disorder and not something that would have had an onset later in life (like depression, anxiety, or schizophrenia).  The VA examiner noted that there were no available records prior to military service to suggest that the Veteran was experiencing symptoms suggestive of schizophrenia, and even if there were it would still be a difficult determination given the Veteran's prominent drug and alcohol use at an early age.  

The VA examiner was also asked that if the Veteran did not enter service with a mental health disorder, to include schizophrenia, was it as least as likely as not that any current mental health disorder was related to some aspect of service, to include the Veteran's so-called "markers" (including a personality disorder diagnosis) which he claimed demonstrated that he had schizophrenia at the time.  To this the VA examiner indicated that there was a difference between personality disorder and schizophrenia, and that they could occur independently from one another or occur together, but that fundamentally, personality disorder was developmental in nature.  The VA examiner concluded that a diagnosis of personality disorder was completely unrelated to the question of whether the Veteran had symptoms suggestive of schizophrenia.  

In weighing opinions, the Board assigns great weight to all of the VA opinions when viewed together.  Each of these examiners reviewed the Veteran's claims file and provided sound rationale with references to the Veteran's treatment history and mental examination findings.  Moreover, the VA examiners' findings were consistent with each other and with the Veteran's self-reported history of mental health symptomatology and drug use in service.  The Board notes that there are no opinions to the contrary.   

The Board has considered the Veteran's lay statements describing his mental health symptoms and their onset.  Although the Veteran had behavioral problems in service and he was later diagnosed with an emotionally unstable personality disorder in service, there was no diagnosis of a psychiatric disorder, to include schizophrenia and depression.  Moreover, his mental health examination at separation was normal.  The Veteran was not diagnosed with schizophrenia until 1973, three years after separation from service.  Even if the Veteran had symptoms consistent with schizophrenia in service, the VA examiners all found that they would have been occluded by his self-admitted illegal drug use.  Service connection cannot be established based on the use of illegal drugs.  See 38 C.F.R. § 3.301 (2016).  Based on the evidence, there is no evidence that the Veteran had a diagnosis of schizophrenia during service or within one year service to qualify him for presumptive service connection, and the Veteran's representative conceded as much during the March 2013 Board hearing.  

The Veteran's representative has contended that the Veteran may have had schizophrenia prior to service and that it was aggravated during service given his disciplinary problems, but the December 2014 VA examiner indicated that it was more likely that the Veteran had a personality disorder, which would have been developmental in nature (suggesting that it may have preexisted service).  A personality disorder is not a disease or injury within the meaning of the law providing compensation.  38 C.F.R. §§ 3.309, 4.9 (2016).  The VA examiners have consistently reported that the Veteran's self-reports were not reliable given his tangential thought process and his inability to describe the onset of his symptoms.  The VA examiners have suggested that the Veteran has not been consistent in describing his mental health symptoms and their onset.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (The credibility of a witness can be impeached by showing of interest, bias, or inconsistent statements).  Additionally the VA examiners noted that the Veteran's illicit drug use likely contributed to his mental health disability and therefore the onset of mental health symptoms was unclear.  

While the Veteran believes that his current mental health disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a psychiatric disorder are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his psychiatric disorder is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current mental health disability is not competent medical evidence.  The Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).








ORDER

Entitlement to service connection for a psychiatric disorder, to include schizophrenia and depression is denied.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


